EXHIBIT 10.5 INVESTMENT AGREEMENT INVESTMENT AGREEMENT (this "Agreement"), dated as of April 21, 2008 by and between InVeritas Medical Diagnostics, Inc., a Colorado corporation (the "Company"), and Graham Cooper(the "Investor"). WHEREAS, the parties desire that, upon the terms and subject to the conditions contained herein, the Investor shall invest up to Three Hundred Thousand dollars ($300,000) to purchase up to 6,000,000shares (the “Shares”) of common stock of the Company (the “Common Stock”); and WHEREAS, such investments will be made in reliance upon the provisions of Section 4(2) under the Securities Act of 1933, as amended (the "1933 Act"), Rule 506 of Regulation D, and the rules and regulations promulgated thereunder, and/or upon such other exemption from the registration requirements of the 1933 Act as may be available with respect to any or all of the investments in Common Stock to be made hereunder. NOW THEREFORE, in consideration of the foregoing recitals, which shall be considered an integral part of this Agreement, the covenants and agreements set forth hereafter, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Company and the Investor hereby agree as follows: I. PURCHASE AND SALE OF SHARES. A.Purchase and Sale of Shares.
